EXHIBIT 10.1

 

SECOND AMENDMENT TO RESTATED CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO RESTATED CREDIT AGREEMENT (this “Amendment”) executed
as of the 11th day of May, 2005, to be effective as of the 20th day of May,
2005, by and among PLAINS MARKETING, L.P. (“Borrower”), BANK OF AMERICA, N.A.,
as Administrative Agent, BNP Paribas, as Syndication Agent, Fortis Capital
Corp., as Documentation Agent, and the Lenders party hereto.

 

W I T N E S S E T H:

 

WHEREAS, Borrower, Administrative Agent and Lenders named therein entered into
that certain Restated Credit Agreement dated as of November 19, 2004, as amended
by First Amendment to Restated Credit Agreement dated as of April 20, 2005 (as
heretofore amended, the “Original Agreement”) for the purposes and consideration
therein expressed; and

 

WHEREAS, Borrower, Administrative Agent and Lenders desire to amend the Original
Agreement for the purposes described herein;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Agreement, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:

 

ARTICLE I. — Definitions and References

 

§ 1.1.                    Terms Defined in the Original Agreement.  Unless the
context otherwise requires or unless otherwise expressly defined herein, the
terms defined in the Original Agreement shall have the same meanings whenever
used in this Amendment.

 

§ 1.2.                    Other Defined Terms.  Unless the context otherwise
requires, the following terms when used in this Amendment shall have the
meanings assigned to them in this § 1.2.

 

“Amendment” means this Second Amendment to Credit Agreement.

 

“Credit Agreement” means the Original Agreement as amended hereby.

 

ARTICLE II. — Amendments

 

§ 2.1.                    Definitions.  The definition of “Maximum Facility
Amount” set forth in Section 1.1 of the Original Agreement is hereby amended in
its entirety to read as follows

 

“Maximum Facility Amount” means $800,000,000, as such Maximum Facility Amount
may be increased from time to time pursuant to Section 2.1(e).

 

Section 1.1 of the Original Agreement is hereby amended by adding the following
new defined terms in their proper alphabetical order:

 

“Documentation Agent” means Fortis Capital Corp., and its successors in such
capacity.

 

“Syndication Agent” means BNP Paribas, and its successors in such capacity.

 

§ 2.2.                    Increase of Maximum Facility Amount.  Clause (ii) of
Section 2.1(e) of the Original Agreement is hereby deleted in its entirety, and
clause (iii) of such Section 2.1(e) is hereby redesignated as clause
(ii) thereof.

 

--------------------------------------------------------------------------------


 

§ 2.3.                    Syndication Agent and Documentation Agent.  BNP
Paribas and Fortis Capital Corp. are hereby appointed Syndication Agent and
Documentation Agent under the Credit Agreement, respectively, and each hereby
accepts such appointment.  In connection therewith, Section 9.8 of the Original
Agreement is hereby amended in its entirety to read as follows:

 

Section 9.8.  No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of Administrative Agent, Syndication Agent or
Documentation Agent shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as Administrative Agent, Syndication Agent or Documentation Agent,
or as a Lender or an LC Issuer hereunder.

 

§ 2.4.                    Schedules  Schedule II to the Original Agreement is
hereby amended in its entirety to read as set forth on Schedule II attached
hereto.  Upon the effectiveness hereof, each Lender a party hereto agrees to a
portion of the Maximum Facility Amount equal to the amount set forth opposite
its name on such Schedule II of the Credit Agreement.

 

§ 2.5.                    Confirmation of Prior Approved Financing Requests 
Each Lender a party hereto hereby confirms that it has previously approved the
following Financing Requests and acknowledges and agrees that such approvals
shall apply with respect to its portion of the Maximum Facility Amount agreed to
hereby:

 

1.               Financing Request-Initial dated April 6, 2005 with respect to a
Delivery Month of April, 2005 and an Initial Financing Request of $496,800,000
and related Financing Request-Final dated April 29, 2005 with Final Financing
Request of $482,000,000.

 

2.               Special Financing Request 2005 #3.2 dated April 6, 2005
totaling $4,400,000 and Special Financing Request 2005 #3.3 dated April 29, 2005
totaling $4,400,000.

 

3.               Financing Request-Initial dated April 29, 2005 with respect to
a Delivery Month of May, 2005 and an Initial Financing Request of $600,100,000.

 

4.               Special Financing Request 2005 #5.1 dated April 29, 2005
totaling $18,700,000.

 

5.               Special Financing Request 2005 #6.1 dated April 29, 2005
totaling $7,300,000.

 

§ 2.6.                    New Lenders.  Upon their execution and as of the
effectiveness hereof, each of JPMorgan Chase Bank, N.A., Commerzbank AG, New
York and Grand Cayman Branches, The Bank of Nova Scotia, and SunTrust Bank shall
be a party to the Credit Agreement and shall have the rights and obligations of
a Lender thereunder.

 

ARTICLE III. — Conditions of Effectiveness

 

§ 3.1.                    Effective Date.  This Amendment shall become effective
as of the date first written above, when and only when

 

(i)  Administrative Agent shall have received, at Administrative Agent’s office
a counterpart of this Amendment executed and delivered by Borrower and Lenders;

 

(ii)  Administrative Agent shall have additionally received all of the following
documents, each document (unless otherwise indicated) being dated the date of
receipt thereof by Administrative Agent, duly authorized, executed and
delivered, and in form and substance satisfactory to Administrative Agent:

 

New Notes.  New Notes, payable to each new Lender and each existing Lender that
is increasing its Percentage Share of the Maximum Facility Amount, in the amount
of such Lender’s Percentage Share of the Maximum Facility Amount.

 

Supporting Documents.  Such supporting documents as Administrative Agent may
reasonably request.

 

2

--------------------------------------------------------------------------------


 

ARTICLE IV. — Representations and Warranties

 

§ 4.1.                    Representations and Warranties of Borrower.  In order
to induce Administrative Agent and Lenders to enter into this Amendment,
Borrower represents and warrants to Administrative Agent and each Lender that:

 

(a)                                  The representations and warranties
contained in Article V of the Original Agreement are true and correct at and as
of the time of the effectiveness hereof, except to the extent that such
representation and warranty was made as of a specific date or updated, modified
or supplemented as of a subsequent date with the consent of Majority Lenders,
then in each case, such other date.

 

(b)                                 Borrower is duly authorized to execute and
deliver this Amendment, and Borrower is and will continue to be duly authorized
to borrow and perform its obligations under the Credit Agreement.  Borrower has
duly taken all action necessary to authorize the execution and delivery of this
Amendment and to authorize the performance of its obligations hereunder.

 

(c)                                  The execution and delivery by Borrower of
this Amendment,  the performance by it of its obligations hereunder, and the
consummation of the transactions contemplated hereby, do not and will not
(i) violate any provision of (1) Law applicable to it, (2) its organizational
documents, or (3) any judgment, order or material license or permit applicable
to or binding upon it, (ii) result in the acceleration of any Indebtedness owed
by it, or (iii) result in or require the creation of any consensual Lien upon
any of its material assets or properties, except as expressly contemplated in,
or permitted by, the Loan Documents.  Except as expressly contemplated in, or
permitted by, the Loan Documents, disclosed in the Disclosure Schedule or
disclosed pursuant to Section 6.4 of the Credit Agreement, no permit, consent,
approval, authorization or order of, and no notice to or filing, registration or
qualification with, any Governmental Authority is required on the part of
Borrower pursuant to the provisions of any material Law applicable to it as a
condition to its execution, delivery or performance of this Amendment, or to
consummate the transactions contemplated hereby.

 

(d)                                 When duly executed and delivered, this
Amendment and each of the Loan Documents, as amended hereby, will be a legal and
binding obligation of Borrower, enforceable in accordance with its terms, except
as such enforcement may be limited by bankruptcy, insolvency or similar Laws of
general application relating to the enforcement of creditors’ rights and general
principles of equity.

 

ARTICLE V. — Miscellaneous

 

§ 5.1.                    Ratification of Agreements.  The Original Agreement,
as hereby amended, is hereby ratified and confirmed in all respects.  The Loan
Documents, as they may be amended or affected by this Amendment, are hereby
ratified and confirmed in all respects by Borrower.  Any reference to the Credit
Agreement in any Loan Document shall be deemed to refer to this Amendment
also.   The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Administrative Agent or any Lender under the Credit Agreement or any
other Loan Document nor constitute a waiver of any provision of the Credit
Agreement or any other Loan Document.

 

§ 5.2.                    Ratification of Security Documents.  Borrower,
Administrative Agent, and Lenders each acknowledge and agree that any and all
indebtedness, liabilities or obligations, arising under or in connection with
the LC Obligations or the Notes, are Obligations and are secured indebtedness
under, and are secured by, each and every Security Document.  Borrower hereby
re-pledges, re-grants and re-assigns a security interest in and lien on every
asset of Borrower described as Collateral in any Security Document.

 

§ 5.3.                    Survival of Agreements.  All representations,
warranties, covenants and agreements of Borrower shall survive the execution and
delivery of this Amendment and the performance hereof, including without
limitation the making or granting of each Loan, and shall further survive until
all of

 

3

--------------------------------------------------------------------------------


 

the Obligations under the Credit Agreement are paid in full.  All statements and
agreements contained in any certificate or instrument delivered by Borrower
hereunder or under the Credit Agreement to Administrative Agent or any Lender
shall be deemed to constitute representations and warranties by, or agreements
and covenants of, Borrower under this Amendment and under the Credit Agreement.

 

§ 5.4.                    Loan Documents.  This Amendment is a Loan Document,
and all provisions in the Credit Agreement pertaining to Loan Documents apply
hereto.

 

§ 5.5.                  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA IN ALL RESPECTS, INCLUDING
CONSTRUCTION, VALIDITY AND PERFORMANCE.

 

§ 5.6.                    Counterparts.  This Amendment may be separately
executed in counterparts and by the different parties hereto in separate
counterparts, each of which when so executed shall be deemed to constitute one
and the same Amendment.  Delivery of an executed signature page by facsimile
transmission shall be effective as delivery of a manual executed counterpart.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.

 

BORROWER:

 

PLAINS MARKETING, L.P.

 

 

 

 

 

 

 

By:

Plains Marketing GP Inc., General Partner

 

 

 

 

 

 

 

By:

  /s/ Al Swanson

 

 

 

 

Al Swanson, Vice President and Treasurer

 

 

 

 

 

 

 

 

 

LENDER PARTIES:

BANK OF AMERICA, N.A.,

 

 

Administrative Agent, LC Issuer and Lender

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

BNP PARIBAS, Syndication Agent and a Lender

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

FORTIS CAPITAL CORP.,

 

 

Documentation Agent and a Lender

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

SOCIETE GENERALE, Lender

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

5

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, Lender

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

BANK OF SCOTLAND, Lender

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

COMERICA BANK, Lender

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

WELLS FARGO BANK, N.A., Lender

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., Lender

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES, Lender

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

6

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, Lender

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

SUNTRUST BANK, Lender

 

 

 

By:

 

 

 

 

Name:

 

 

Title

 

7

--------------------------------------------------------------------------------